United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-25869 FIVE STAR PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 13-3729186 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 East 40th Street, Suite 3110, New York, NY 10016 (Address of principal executive offices) (Zip code) (646) 742-1600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether registrant is an accelerated filer. Yes No X Number of shares outstanding of each of issuer's classes of common stock as of November 12, 2007: Common Stock, par value $0.01 per share 16,509,577 shares FIVE STAR PRODUCTS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I.Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Condensed Balance Sheets - September 30, 2007 and December 31, 2006 1 Consolidated Condensed Statements of Operations and Comprehensive Income - Three Months and Nine Months Ended September 30, 2007 and 2006 2 Consolidated Condensed Statements of Cash Flows - For the Nine Months Ended September 30, 2007 and 2006 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 6. Exhibits 22 Signatures 23 PART I.FINANCIAL INFORMATION Item 1. Financial Statements FIVE STAR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (in thousands) September 30, December 31, 2007 2006 (unaudited) ASSETS Current assets Cash $ 3 $ 3 Accounts receivable, net 16,432 10,520 Inventory 25,090 21,744 Deferred income taxes 623 652 Prepaid expenses and other current assets 449 520 Total current assets 42,597 33,439 Machinery and equipment, net 664 530 Deferred income taxes 193 166 Other assets 638 362 Total assets $ 44,092 $ 34,497 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Short-term borrowings $ 19,339 $ 17,664 Accounts payable and accrued expenses (including due to affiliates of $70 and $79) 15,071 9,313 Note payable to National Patent Development Corporation 2,800 2,800 Total current liabilities 37,210 29,777 Interest rate collar 0 6 Total Liabilities 37,210 29,783 Stockholders' equity Common stock 195 173 Additional paid-in capital 9,462 8,552 Accumulated deficit (2,152 ) (3,495 ) Accumulated other comprehensive income 77 184 Treasury stock, at cost (700 ) (700 ) Total stockholders' equity 6,882 4,714 Total liabilities and stockholders’ equity $ 44,092 $ 34,497 See accompanying notes to the consolidated condensed financial statements. 1 FIVE STAR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 Sales $ 32,939 $ 27,666 $ 98,726 $ 85,556 Cost of goods sold 26,955 23,382 81,758 71,772 Gross margin 5,984 4,284 16,968 13,784 Selling, general and administrative expenses (4,983 ) (3,855 ) (13,410 ) (11,818 ) Operating income 1,001 429 3,558 1,966 Other income 6 42 34 48 Interest expense (457 ) (416 ) (1,315 ) (1,285 ) Income before income taxes 550 55 2,277 729 Income tax expense (234 ) (25 ) (934 ) (321 ) Net income $ 316 $ 30 $ 1,343 $ 408 Other comprehensive loss net of tax: Change in value of cash flow hedge (98 ) (148 ) (178 ) (45 ) Taxbenefit 39 59 71 18 Comprehensive income (loss) $ 257 $ (58 ) $ 1,236 $ 381 Net incomeper share Basic $ .02 $ .00 $ .09 $ .03 Diluted $ .02 $ .00 $ .08 $ .03 See accompanying notes to the consolidated condensed financial statements. 2 FIVE STAR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 1,343 $ 408 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 272 236 Interest rate collar (6 ) (11 ) Equity based compensation 321 Deferred tax benefit 73 2 Accounts receivable (4,726 ) (3,810 ) Inventory (1,132 ) 1,733 Prepaid expenses and other current assets 197 300 Accounts payable and accrued expenses 5,758 3,151 Net cash provided by operating activities 2,100 2,009 Cash flows used in investing activities: Additions to property, plant and equipment (406 ) (115 ) Acquisition of Right-Way (3,400 ) - Cashused in investing activities (3,806 ) (115 ) Cash flows from financing activities: Net proceeds from (repayment) of short-term borrowings 1,675 (1,894 ) Exercise of stock options 31 - Net cash provided by (used in) financing activities 1,706 (1,894 ) Net decrease in cash - - Cash at beginning of period 3 3 Cash at end of period $ 3 $ 3 Supplemental disclosures of cash flow information: Cash paid during the periods for: Interest $ 1,294 $ 1,297 Income taxes $60 $12 See accompanying notes to the consolidated condensed financial statements. 3 FIVE STAR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation and Summary of Significant Accounting Policies Basis of presentation The accompanying Consolidated Condensed Balance Sheet as of September 30, 2007 and the Consolidated Condensed Statements of Operations and Comprehensive Income and Cash Flows for the three and nine month periods ended September 30, 2007 and 2006 have not been audited, but have been prepared in conformity with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2006 as presented in our Annual Report on Form 10-K.In the opinion of management, this interim information includes all material adjustments, which are of a normal and recurring nature, necessary for a fair presentation.The results for the 2007 interim periods are not necessarily indicative of results to be expected for the entire year. Description of Business Five Star Products Inc. (the “Company”, “we”, “our”, or “Five Star”) is engaged in the wholesale distribution of home decorating, hardware and finishing products.The Company serves over 3,000 independent retail dealers in the Northeast and Mid Atlantic states. Five Star operates two distribution centers located in Newington, CT and East Hanover, NJ.All operations are coordinated from Five Star’s New Jersey headquarters.At September 30, 2007, Five Star is a 57% owned subsidiary of National Patent Development Corporation (“NPDC”) and NPDC owns approximately 70% of the Company’s common stock assuming conversion of a convertible note of the Company held by a wholly-owned subsidiary of NPDC noted below (see Note 5(b)). Vendor allowances. The Company accounts for vendor allowances under the guidance provided by EITF Issue No. 02-16, “Accounting by a Customer (Including a Reseller) for Certain Consideration Received from a Vendor,” and EITF Issue No. 03-10, “Application of EITF Issue No. 02-16 by Resellers to Sales Incentives Offered to Consumers by Manufacturers.” Vendor allowances reduce the carrying cost of inventory unless they are specifically identified as a reimbursement for promotional programs and/or other services provided. Any such allowances received in excess of the actual cost incurred also reduce the carrying cost of inventory. Revenue recognition. Revenue on product sales is recognized at the point in time when the product has been shipped, title and risk of loss has been transferred to the customer, and the following conditions are met: persuasive evidence of an arrangement exists, the price is fixed and determinable, and collectibility of the resulting receivable is reasonably assured.Allowances for estimated returns and allowances are recognized when sales are recorded. 4 Shipping and handling costs.Shipping and handling costs are included as a part of selling, general and administrative expense.These costs amounted to $1,373,000, $4,117,000, $1,258,000 and $3,769,000 for the three and nine months ended September 30, 2007 and 2006, respectively. Inventory. Inventory is valued at the lower of cost, using the first in, first-out (FIFO) method, or market.Inventory consists solely of finished products. Stock based compensation.The Company accounts for stock based compensation pursuant to Statement of Financial Accounting Standards No. 123 (revised 2004), "Share-Based Payment", ("SFAS 123R"). Under SFAS 123R, compensation cost is recognized over the vesting period based on the fair value of the award at the grant date. Reclassifications and adjustments.As discussed in our 2006 Form 10-K, as the result of implementation of SEC Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in the Current Year Financial Statements(“SAB 108”), in the fourth quarter of 2006 the Company reevaluated the effect of prior year misstatements on the previously issued financial statements using both methods and determined that the misstatements related to vendors’ allowances which amounted to $540,000 at December 31, 2005, under the balance sheet method, would have been material at December 31, 2005 had the Company applied such method. As allowed by SAB 108 transition provisions, the Company elected to not restate prior year financial statements butincreased the 2006 beginning balance of the accumulated deficit by $325,000, net of deferred tax benefit of $215,000.As a result of the implementation of SAB 108, the accompanying results of operations for the three and nine months ended September 30, 2006 respectively, reflect increases of $35,000 and$115,000 to cost of goods sold, decreases of $14,000 and $46,000 to income tax expenseanddecreases in net income of $21,000 and $69,000 from amounts previously reported.There was no effect on earnings per share for the periods. FASB Interpretation No. 48.In June 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (hereinafter “FIN 48”), which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 is effective for the Company as of January 1, 2007.The adoption of FIN 48 in the first quarter of 2007 did not have any effect on the accompanying 2007 financial statements.The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions. The statute of limitations for assessment of federal and state & local income taxes by the taxing authorities is open for years 2003 to 2006 and 2002 to 2006 respectively. 5 2.Incentive stock plans The Company has adopted the Five Star Products, Inc. 1994 Stock Option Plan, effective August 5, 1994 (the “1994 Plan”). The 1994 Plan, which was amended on January 1, 2002, provides for 4,000,000 shares of common stock to be reserved for issuance, subject to adjustment in the event of stock splits, stock dividends, recapitalizations, reclassifications or other capital adjustments. Unless designated as "incentive stock options" intended to qualify under Section 422 of the Internal Revenue Code, options granted under the Stock Option Plan are intended to be nonqualified options. Although certain outstanding options have been granted under the 1994 Plan, options may no longer be granted under this plan. On March 1, 2007, the Board of Directors of Five Star adopted the Five Star Products, Inc. 2007 Incentive Stock Plan (the “2007 Plan”), subject to the approval of the shareholders of Five Star.Five Star expects to submit the 2007 Plan to its shareholders for approval at the Five Star 2007 Annual Stockholders Meeting.Based upon NPDC’s intent to vote its shares of Five Star in favor of the 2007 Plan, which will assure its approval, the financial effect of all options and restricted stock issued under the 2007 Plan are reflected as if shareholder approval had been obtained prior to the date of grant. Under the 2007 Plan, Five Star may grant awards of non-qualified stock options, incentive stock options (if the 2007 Plan is submitted to and approved by stockholders of Five Star prior to February 28, 2008), restricted stock, stock units, performance shares, performance units, and other incentives payable in cash or in shares of Five Star’s common stock to officers, employees or members of the Board of Directors of Five Star and its subsidiaries. Five Star is authorized to grant an aggregate of 2,500,000 shares of Five Star Common Stock under the 2007 Plan.Five Star may issue new shares or use shares held in treasury to deliver shares for equity grants or upon exercise of non-qualified stock options. On October 18, 2006, Five Star granted options to Bruce Sherman, the Chief Executive Officer of Five Star Group, Inc. (“Five Star Group”), the Company’s wholly-owned subsidiary, to purchase 400,000 shares of Five Star’s common stock at an exercise price equal to $0.18, the average of the closing bid and asked prices of the common stock on that date. The options will vest if Five Star meets certain EBITDA targets over the next three years and upon Mr. Sherman’s continued employment with Five Star as well as shareholder approval of the 2007 Plan. The EBITDA target and exercise price were modified in March 2007, as described below, effectively creating a new instrument and a new fair value for measurement of compensation. On March 2, 2007, subject to shareholder approval of the 2007 Plan, Five Star granted options under the 2007 Plan to purchase an aggregate of 250,000 shares of Five Star’s common stock to Charles Dawson, an Executive Vice President of Five Star Group, and another employee and increased the exercise price and modified EBITDA target of the 400,000 options granted to Mr. Sherman on October 18, 2006 as described above. The exercise price of the 650,000 options was equal to $0.38, the average of the closing bid and asked prices of the common stock on March 2, 2007. The options will vest if Five Star meets certain EBITDA targets over the next three years provided that Mr. Sherman and Mr. Dawson continue to be employees of Five Star.Five Star determined the estimated aggregate fair value of these options to be $185,000 based on the Black-Scholes valuation model using the following assumptions: expected volatility of 110%, dividend yield of 0%, risk free interest of 4.5% and an expected life of 4 years. Achievement of performance criteria was determined as probable at March 31, 2007.Therefore, compensation expense of $15,000 and $36,000 was recognized with respect to these performance based criteria options for the three and nine months ended September 30, 2007 respectively. 6 On July 17, 2007, subject to shareholder approval of the 2007 Five Star Plan, Five Star granted options under the 2007 Five Star Plan to purchase 125,000 shares of Five Star’s common stock to an executive officer of the Company.The exercise price of the 125,000 options was equal to $0.78, the average of the closing bid and asked prices of the common stock on July 17, 2007.The options will vest if Five Star meets certain EBITDA targets over the next three years provided that the option holder continues to be an employee of Five Star.Five Star determined the estimated aggregate fair value of these options on the date of grant to be $62,000 based on the Black-Scholes valuation model and recorded compensation expense of $3,000 for the three and nine months ended September 30, 2007. On April 5, 2007, Five Star also entered into a three- year employment agreement with Ronald Kampner, the principal of Right-Way Dealer Warehouse (see Note 8) to serve as Senior Vice President of Sales for Five Star.In connection with the employment agreement, Mr. Kampner was granted an option covering 200,000 shares of Five Star Products, Inc. common stock with an exercise price of $ 0.75 under the 2007 Plan, subject to shareholder approval. The options will vest if the Company meets certain EBITDA targets over the next three years and upon employee’s continued employment with Five Star Group. Five Star determined the estimated aggregate fair value of these options on the date of grant to be $97,000 based on the Black-Scholes valuation model using the following assumptions: expected volatility of 100.96%, dividend yield of 0%, risk free interest of 4.57% and expected life of 3 years.At September 30, 2007, the Company determined that it was probable it would meet 2007 EBITDA targets and, accordingly, recorded a charge of $8,000 and $16,000 for the three and nine months ended September 30, 2007, respectively. Unrecognized compensation expense for unvested options at September 30, 2007 was $288,000. A summary of the Company’s stock option activity as of September 30, 2007, and changes during the nine months then ended, which includes option activity described above, is presented below: Stock Options Weighted Average Exercise Price Weighted Average Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2007 1,050,000 $ 0.16 Granted 575,000 .43 Exercised (200,000 ) .16 Forfeited or Expired (450,000 ) .14 Outstanding at September 30, 2007 975,000 .51 3.64 $ 175,500 * Vested at September 30, 2007 0 0 Exercisable at September 30, 2007 0 0 *The intrinsic value of a stock option is the amount by which the market value of the underlying stock exceeds the exercise price of the option. 7 During the nine month period ended September 30, 2007, 400,000 options outstanding as of January 1, 2006 were modified. The weighted-average grant-date fair value of options granted and modified during the nine month period ended September 30, 2007 was $0.35. On March 2, 2007, subject to shareholder approval, Five Star granted John C. Belknap, its President and Chief Executive Officer, 1,000,000 shares of restricted stock valued at $0.38 per share ($380,000), which will vest if Five Star meets certain EBITDA targets over the next three years and upon Mr. Belknap’s continued employment with the Company and NPDC.At September 30, 2007, Five Star determined that achievement of the performance criteria was probable and therefore compensation expense of $31,000 and $73,000, respectively, was recognized for the quarter and nine months ended September 30, 2007. At September 30, 2007, $307,000 remains to be charged over the lesser of the remaining 29 months, or the term of employment. 3.Short term borrowings Five Star short-term borrowings In 2003, Five Star obtained a Loan and Security Agreement (the “Loan Agreement”) with Bank of America Business Capital (formerly Fleet Capital Corporation) (the “Lender”).The Loan Agreement has a five-year term, with a maturity date of June 30, 2008.The Loan Agreement, as amended in August 1, 2005 provides for a $35,000,000 revolving credit facility, which allows Five Star to borrow based upon a formula of up to 65% of eligible inventory and 85% of eligible accounts receivable, as defined therein.The interest rates under the Loan Agreement consist of LIBOR plus a credit spread of 1.5% (6.88% at September 30, 2007) for borrowings not to exceed $15,000,000 and the prime rate (7.75% at September 30, 2007) for borrowings in excess of the above-mentioned LIBOR-based borrowings.The credit spreads can be reduced in the event that Five Star achieves and maintains certain performance benchmarks.At September 30, 2007 and December 31, 2006, approximately $19,339,000 and $17,664,000 was outstanding under the Loan Agreement and approximately $7,587,000 and $2,929,000 was available to be borrowed, respectively.Substantially all of Five Star’s assets are pledged as collateral for these borrowings. Under the Loan Agreement Five Star is subject to covenants requiring minimum net worth, limitations on losses, if any, and minimum or maximum values for certain financial ratios.At September 30, 2007, Five Star was in compliance with all required covenants. In connection with the Loan Agreement, Five Star also entered into a derivative transaction with the Lender.The derivative transaction is an interest rate swap and has been designated as a cash flow hedge.Effective July 1, 2004 through June 30, 2008, Five Star will pay a fixed interest rate of 3.38% to the Lender on notional principal of $12,000,000.In return, the Lender will pay to Five Star a floating rate, namely, LIBOR, on the same notional principal amount.The credit spread under the new Loan Agreement is not included in, and will be paid in addition to this fixed interest rate of 3.38%.The fair value of the interest rate swap amounted to $142,000 and $320,000 at September 30, 2007 and December 31, 2006, respectively, and is included in other assets in the accompanying balance sheets. 8 On June 17, 2004, Five Star also entered into a derivative interest rate collar transaction during the period from July 1, 2004 through June 30, 2008 on notional principal of $12,000,000.The transaction consists of an interest rate floor of 2.25%, whereas if LIBOR is below 2.25%, the Lender will pay to Five Star the difference between LIBOR and 2.25%, on the same notional principal amount.The transaction also consists of an interest rate cap of 5.75%, whereas if LIBOR is above 5.75%, Five Star will pay to the Lender the difference between LIBOR and 5.75%, on the same notional principal amount. 4.Derivatives and hedging activities The interest rate swap and interest rate collar entered into by the Company in connection with the Loan Agreement are being accounted for under SFAS No. 133, as amended, "Accounting for Derivative Instruments and Hedging Activities." SFAS No. 133 requires all derivatives to be recognized in the balance sheet at fair value. Derivatives that are not hedges must be adjusted to fair value through earnings. If the derivative is a cash flow hedge, changes in the fair value of the derivative are recognized in other comprehensive income until the hedgeditem is recognized in earnings. The ineffective portion of a derivative's change in fair value is immediately recognized in earnings. Changes in the fair value of the interest rate swap, which has been designated as a cash flow hedge, were recognized in other comprehensive income.Changes in the fair value of the interest rate collar are recognized in earnings.During the three and nine months ended September 30, 2007 the Company recognized a gain of $ 1,000 and$5,000and for thethree and nine months ended September 30, 2006 recognized a gain of $27,000 and $11,000, respectively as part of other income, for the changes in the fair value of the interest rate collar. 5.Related party transactions (a)Management agreement NPDC provides legal, tax, financial business development, insurance and employee benefit administration services to the Company pursuant to a management services agreement.For the three and nine months ended September 30, 2007, the total fee was $145,000 and $381,000, respectively. During the three and nine months ended September 30, 2006 the fee was $92,500 and $277,500 respectively. The amounts include $16,666 per month for Mr. Feldman’s (NPDC’s Chief Executive Officer) service to the Company effective October 1, 2004, through May 31, 2007, the termination of Mr. Feldman’s contract. (b) Note payable to JL Distributors, Inc. The Company’s wholly-owned subsidiary, Five Star Group, Inc. (“Five Star Group”), issued an unsecured note (the “JL Note”) payable to JL Distributors, Inc. (“JL”), a wholly-owned subsidiary of NPDC following the spin-off of NPDC from GP Strategies Corp. on November 24, 2004.The JL Note bore interest at 8% payable quarterly, and matured on June 30, 2005.On June 30, 2005, the Company and NPDC agreed to extend the JL Note for a one-year term maturing on June 30, 2006 through the issuance by the Company to JL of a new promissory note on substantially the same terms as the original JL Note (the “Extended Note”).In consideration to NPDC for the Extended Note, the Company paid NPDC a fee of one percent of the note’s outstanding balance, or $28,000.In addition, the interest rate on the Extended Note was increased to 9%.On July 28, 2006, the Company and NPDC agreed to extend the Extended Note for a one-year term maturing on June 30, 2007.In consideration to NPDC for the extension of the Extended Note, the Company paid NPDC a fee of one percent of the Extended Note’s outstanding balance, or $28,000, during July 2006.The interest rate on the Extended Note remained at 9%. 9 The Extended Note is subordinated to the indebtedness under the Loan Agreement according to an Agreement of Subordination & Assignment (the “Subordination Agreement”) between Five Star Group and JL dated June 20, 2003.The Subordination Agreement permits the annual repayment of principal under certain circumstances. On March 2, 2007, the Company and JL amended the Extended Note (i) to extend the maturity date from June 30, 2007 to June 30, 2009, (ii) to add a conversion feature such that the holder of the Extended Note, at its option, may convert the principal of the Extended Note, and any accrued interest, into shares of the Company’s common stock at a fixed conversion price of $0.40 per share, and (iii) to modify the Extended Note to eliminate the Company’s right to prepay the Extended Note prior to maturity.The Company also granted JL certain registration rights with respect to the shares of the Company’s common stock issuable upon exercise of the Extended Note pursuant to a Registration Rights Agreement, dated as of March 2, 2007, between the Company and JL.The fair value of the Extended Note before the amendment approximated its fair value after the amendment; therefore, no gain or loss was recognized as the result of the modification.For the quarter endedSeptember 30, 2007 and 2006 and the nine months ended September 30, 2007 and 2006,the Company incurred interest expense of $63,000 and $189,000, respectively. 10 6.Earnings per share Earnings per share (EPS) for the quarter and nine months ended September 30, 2007 and 2006 are as follows (in thousands, except per share amounts): Three months Nine months ended Sept 30, Ended Sept 30, 2007 2006 2007 2006 Basic EPS Net income $ 316 $ 30 $ 1,343 $ 408 Weighted average shares outstanding 16,435 14,396 15,775 14,396 Basic earnings per share $ .02 $ .00 $ .09 $ .03 Diluted EPS Net income $ 316 $ 30 $ 1,343 $ 408 Impact of assumed conversion of the Extended Note 38 88 Income available to common stockholders after assumed conversions $ 354 $ 30 $ 1,431 $ 408 Weighted average shares outstanding 16,435 14,396 15,775 14,396 Dilutive effect of stock options 793 232 481 288 Weighted average shares issued on conversion of Extended Note 3,171 1,863 Diluted weighted average shares outstanding 20,399 14,628 18,119 14,684 Diluted earnings per share $ .02 $ .00 $ .08 $ .03 Basic earnings per share is based upon the weighted average number of common shares outstanding during the period.Diluted earnings per share is based upon the weighted average number of common shares outstanding during the period, adjusted for the issuance of common shares upon the exercise for all potential dilutive stock options using the treasury stock method and upon the conversion of the Extended Note. 11 7.Capital transactions Changes in Stockholders’ equity for the nine months ended September 30, 2007, are as follows (in thousands): Balance, January 1, 2007 $ 4,714 Net income 1,343 Exercise of stock options 31 Issuance of common stock 720 Equity based compensation expense 181 Decrease in value of interest rate swap, net of tax (107 ) Balance, September 30, 2007 $ 6,882 On March 2, 2007, John C. Belknap was elected as a director of Five Star.Mr. Belknap was also elected to serve as President and Chief Executive Officer of Five Star. Mr. Belknap has served as a director of NPDC since October 20, 2006 and has been an employee of NPDC since December 1, 2006.The services of NPDC employees are included in the monthly management fee charged to the Company by NPDC.See Note 2 for restricted shares granted to Mr. Belknap. Mr. Leslie Flegel was named a Director of NPDC on March 2, 2007 and appointed as Chairman of Five Star.Mr. Flegel entered into a three-year agreement with Five Star ending on March 1, 2010 (the "FS Agreement") which provides for an annual fee of $100,000 and reimbursement (i) for all travel expenses incurred in connection with his performance of services for Five Star and (ii) beginning in November 2007, for up to $125,000 per year of the cost of maintaining an office. In addition, pursuant to the FS Agreement, Mr. Flegel was issued 2,000,000 shares of Five Star common stock, all of which are fully vested and not subject to forfeiture.Pursuant to the agreement between Mr. Flegel and NPDC described below, if the fair market value of the 2,000,000 shares of Five Star common stock that Mr. Flegel received pursuant to the FS Agreement is less than $280,000 on the last day of the term of the FS Agreement, Mr. Flegel may require NPDC to repurchase the shares of Five Star common stock for $280,000. The 2,000,000 shares were valued at $720,000 based on the closing price of Five Star’s common stock on March 2, 2007. Such amount is to be charged to compensation expense over the term of the FS Agreement.The charge for the quarter and nine months ended September 30, 2007 was $60,000 and $140,000 respectively.The issuance of the Five Star shares reduced NPDC’s ownership of Five Star from 64% to 58%, which was further reduced to 57% during three months ended September 31, 2007, by issuance of common shares pursuant to exercise of options. On March 2, 2007, NPDC and Mr. Flegel entered into an agreement (the “NPDC Agreement”) pursuant to which NPDC sold Mr. Flegel 200,000 shares of the its common stock at a price of $2.40 per share, or $480,000 in the aggregate.Mr. Flegel has the right to exchange any or all of the 200,000 shares of NPDC common stock for Company common stock held by NPDC at the rate of six shares of Company common stock for each share of NPDC common stock.The value of the option to convert the NPDC stock held by Mr. Flegel into shares of the Company is being recognized as compensation expense by Five Star over the three-year term of the FS Agreement. For the three and nine months ended September 30, 2007, the Company recognized a compensation expense of approximately $22,000 and $51,000 respectively. 12 8.Acquisition of Right-Way Dealer Warehouse On April 5, 2007, Five Star acquired substantially all the assets (except "Excluded Assets" as defined) and assumed the Assumed Liabilities (as defined) of Right-Way Dealer Warehouse, Inc. ("Right-Way") pursuant to the terms of a definitive asset purchase agreement, dated as of March 13, 2007 (the "Agreement"), with Right-Way for approximately $3,200,000 in cash and the assumption of liabilities in the approximate amount of $50,000. Transaction costs of approximately $200,000 were incurred by the Company. The assets consisted primarily of approximately $1,186,000 of accounts receivable at fair value and approximately $2,213,000 of inventory at fair value. The acquisition included all of Right-Way's Brooklyn Cash & Carry business and operations.The Company acquired the assets of Right-Way in order to increase its presence and market share in its current geographic area. Upon closing of the transaction, Five Star leased a warehouse at which the Brooklyn Cash & Carry business is conducted from an affiliate of the principal of Right-Way, with an option to purchase the warehouse, and a wholly-owned subsidiary of Five Star also entered into an employment agreement with Ronald Kampner, the principal of Right-Way to serve as Senior Vice President of Sales for Five Star.The employment agreement provides for a three-year term (subject to earlier termination), the payment of a base salary of $200,000 per annum, and cash incentive compensation as described in the employment agreement. In addition, Mr. Kampner was granted an option covering 200,000 shares of Five Star Products, Inc. common stock (see Note 2). The results of operations of Right-Way, are included in the consolidated financial statements from the date of acquisition.The following unaudited pro forma consolidated amounts give effect to the acquisition of the Right-Way as if it had occurred on January 1, 2006. Right-Way had filed for reorganization under Chapter XI of the Bankruptcy Act prior to the acquisition by the Company.The pro forma results of operations have been prepared for comparative purposes only and are not necessarily indicative of the operating results that would have been achieved had the acquisition been consummated as of the above date, nor are they necessarily indicative of future operating results. (in thousands, except per share data) Nine months ended Sept 30, Three months ended 2007 2006 September 30, 2006 Sales $ 103,060 $ 118,177 $ 38,102 Net income (loss) 708 407 (22 ) Earnings (loss) per share: Basic .04 .03 .00 Diluted .04 .03 .00 13 FIVE STAR PRODUCTS, INC. AND SUBSIDIARIES Item 2.Management’s Discussion and Analysis of Financial Condition and Resultsof Operations Cautionary Statement Regarding Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward looking statements. Forward-looking statements are not statements of historical facts, but rather reflect our current expectations concerning future events and results. We use words such as “expects”, “intends”, “believes”, “may”, “will” and “anticipates” to indicate forward-looking statements. Factors that may cause actual results to differ from those results expressed or implied, include, but are not limited to, those listed under “Risk Factors” in our Annual Reports on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) or an unexpected decline in revenue and/or net income derived by the Company’s wholly-owned subsidiary, Five Star Group, Inc., due to the loss of business from significant customers or otherwise. Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements, including, but not limited to, those factors set forth under “Risk Factors” in our Annual Reports on Form 10-K and those other risks and uncertainties detailed in other periodic reports and registration statements that we file with the SEC from time to time. We caution that these risk factors may not be exhaustive. We operate in a continually changing business environment, and new risk factors emerge from time to time. We cannot predict these new risk factors, nor can we assess the effect, if any, of the new risk factors on our business or the extent to which any factor or combination of factors may cause actual results to differ from those expressed or implied by these forward-looking statements. If any one or more of these expectations and assumptions proves incorrect, actual results will likely differ materially from those contemplated by the forward-looking statements. Even if all of the foregoing assumptions and expectations prove correct, actual results may still differ materially from those expressed in the forward-looking statements as a result of factors we may not anticipate or that may be beyond our control. While we cannot assess the future impact that any of these differences could have on our business, financial condition, results of operations and cash flows or the market price of shares of our common stock, the differences could be significant. We do not undertake to update any forward-looking statements made by us, whether as a result of new information, future events or otherwise. You are cautioned not to unduly rely on such forward-looking statements when evaluating the information presented in this report. 14 Overview Five Star is a publicly held company that is a distributor in the United States of home decorating, hardware, and finishing products.Five Star offers products from leading manufacturers in the home improvement industry and distributes those products to retail dealers, which include lumber yards, “do-it yourself” centers, hardware stores and paint stores.Five Star has grown to be one of the largest independent distributors in the Northeast United States by providing a complete line of competitively priced products, timely delivery and attractive pricing and financing terms to its customers. The following key factors affect Five Star’s financial and operation performance: · its ability to negotiate the lowest prices from its suppliers, · its ability to increase revenue by obtaining new customers, while maintaining a level fixed cost structure by utilizing its existing warehouses, · the housing market in general, · consumers’ confidence in the economy, · consumers’ willingness to invest in their homes, and · weather conditions that are conducive to home improvement projects. The following key performance measures are utilized by the Company’s management to run Five Star’s business: · new U.S. housing starts, · sales of existing homes, · sales of high margin products to its customers, · purchases from each vendor, and · performance benchmarks used by Home Depot and Lowe’s, such as number of stores and square footage, as well as financial benchmarks. Five Star operates in the Home Improvement market. Five Star faces intense competition from large national distributors, smaller regional distributors, and manufacturers that bypass the distributor and sell directly to the retail outlet.The principal means of competition for Five Star are its strategically placed distribution centers and its extensive inventory of quality, name-brand products.In addition, Five Star’s customers face stiff competition from Home Depot and Lowe’s, which purchase directly from manufacturers.Management of the Company believes that the independent retailers that are Five Star’s customers remain a viable alternative to Home Depot and Lowe’s, due to the shopping preferences of and the retailer’s geographic convenience for some consumers. To further expand, Five Star is considering strategies intended to grow its revenue base in the Northeast and Mid-Atlantic States through internal initiatives and to acquire complementary distributors outside its current geographic area.There is no assurance that these growth plans can be executed and, if executed, will be successful from an operational or financial standpoint.These plans could require capital beyond the funds presently available to Five Star. 15 On April 5, 2007, Five Star acquired substantially all the assets (except "Excluded Assets" as defined) and assumed the Assumed Liabilities (as defined) of Right-Way Dealer Warehouse, Inc. ("Right-Way") pursuant to the terms of a definitive asset purchase agreement, dated as of March 13, 2007 (the "Agreement"), with Right-Way for approximately $3,200,000 in cash and the assumption of liabilities in the approximate amount of $50,000. The assets consisted primarily of approximately $1,186,000 of accounts receivable at fair value and approximately $2,213,000 of inventory at fair value. The acquisition included all of Right-Way's Brooklyn Cash & Carry business and operations which sells paint sundry and hardware supplies to local retail stores. Upon closing of the transaction, Five Star leased a warehouse at which the Brooklyn Cash & Carry business is conducted from an affiliate of the principal of Right-Way, with an option to purchase the warehouse, and a wholly-owned subsidiary of Five Star also entered into an employment agreement with Ronald Kampner, the principal of Right-Way to serve as Senior Vice President of Sales for Five Star.The employment agreement provides for a three-year term (subject to earlier termination), the payment of a base salary of $200,000 per annum, and cash incentive compensation as described in the employment agreement. In addition, Mr. Kampner was granted an option covering 200,000 shares of Five Star Products, Inc. common stock under the 2007 Plan, which is subject to the approval of stockholders of Five Star. The options will vest if the Company meets certain EBITDA targets over the next three years and upon employee’s continued employment.At September 30, 2007, the Company determined that it was probable it would meet 2007 EBITDA targets and accordingly recorded a charge of $8,000 and $16,000 for the quarter and nine months ended September 30, 2007, respectively. Results of Operations The Company had income before income taxes of $550,000 for the quarter ended September 30, 2007, as compared to income before income taxes of $55,000 for the quarter ended September 30, 2006.The increase in income before income taxes for the quarter ended September 30, 2007 was primarily a result ofan increase in sales of$5,273,000 which resulted in increased gross margin of $1,700,000, partially offset by an overall increase in selling, general and administrative expenses of $1,128,000.The increase in income before income taxes for the nine months ended September 30, 2007 was primarily the result of an increase in sales of $13,170,000, increased gross margin of $3,164,000, partially offset by an overall increase in selling, general and administrative expenses of $1,572,000. Gross margin for both quarter and nine months September 30, 2007 favorably impacted by the increased vendor allowances. The Company had income before income taxes of $2,277,000 for the nine months ended September 30, 2007, as compared to income before income taxes of $729,000 for the nine months ended September 30, 2006.The increase in income before income taxes for the nine months ended September 30, 2007 was the result of an overall increase in sales and increase in margin impacted by increased vendor allowances due to estimated growth levels. Sales The Company had sales of $32,939,000 and $98,726,000 for the quarter and nine months ended September 30, 2007 respectively, as compared to sales of $27,666,000 and $85,556,000 for the quarter and nine months ended September 30, 2006, respectively.The increase in sales for the quarter and nine months ended September 30, 2007 of $5,273,000 and $13,170,000, respectively, was the result of $1,556,000 and $2,996,000 respectively of sales attributed to the Right-Way Brooklyn Cash and Carry facility, as well as an overall increase in business within the Connecticut and New Jersey- New York regions due to the increase in business from Right-Way’s customer base as well as an overall increase in business from the traditional customer base. 16 Gross margin Gross margin increased to $5,984,000, or 18.2% of net sales, for the quarter ended September 30, 2007, as compared to $4,284,000, or 15.5% of net sales, for the quarter ended September 30, 2006.The increase in gross margin dollars for the quarter ended September 30, 2007 was a direct result of increased sales and the increased gross margin percentage was primarily the result of increased vendor allowances during the period as a result of the Company estimating it will achieve growth volume thresholds with its vendors during the year, as well as reduced warehouse expenses as a percentage of sales. Gross margin for the nine months ended September 30, 2007 increased to $16,968,000 or 17.2% of net sales as compared to $13,804,000 or 16.1% of net sales. The increase in gross margin percentage for the quarter and nine months ended September 30, 2007 was attributable principally to increased vendor allowances recognized during the periods related to estimated purchase volume for the year and reduced warehouse expenses as a percentage of sales,partially offset by reduced margins earned on the sale of Cabot exterior stain products. Selling, general and administrative expense The Company had selling, general and administrative (SG&A) expense of $4,983,000 for the quarter ended September 30, 2007, as compared to $3,855,000 for the quarter ended September 30, 2006.The Company had selling, general and administrative (SG&A) expense of $13,410,000 for the nine months ended September 30, 2007, as compared to $11,838,000 for the nine months ended September 30, 2006.The increase in SG&A expenses for the quarter and nine months ended September 30, 2007 of $1,128,000 and $1,572,000, respectively was primarily attributable to increased delivery expense and sales commissions due to increased sales, increased general and administrative expenses primarily related to the acquisition and operations of Right-Way and increased professional fees, partially offset by increased vendor marketing allowances recognized in the periods. Other income/(loss) The Company had Other income of $6,000 for the quarter ended September 30, 2007, as compared to Other income of $42,000 for the quarter ended September 30, 2006. The decrease in other income was a result of the Company recognizing a gain of $27,000 for the quarter ended September 30, 2006 due to changes in the fair value of the interest rate collar as well as an increase in other income as a result of late charge income related to receivables that were delinquent. The Company had Other income of $34,000 for the nine months ended September 30, 2007 as compared to Other income of $ 48,000 for the nine months ended September 30, 2006. The decrease in Other income was primarily the result of the Company recognizing a gain of $6,000 for the nine months ended September 30, 2007 and a gain of $12,000 for the nine months ended September 30, 2006 for changes in the fair value of the interest rate collar, which was further impacted by the Company recognizing late charge income related to receivables that were delinquent for the respective periods. 17 Interest expense The Company had interest expense of $457,000 and $1,315,000 for the quarter and nine months ended September 30, 2007, respectively, as compared to interest expense of $416,000 and $1,285,000 for the quarter and nine months ended September 30, 2006, respectively.The increase in interest expense for the quarter and nine months ended September 30, 2007 was a result of an increase in average short-term borrowings on the current credit facility and an increase in interest rates. Income taxes The effective income tax rate was approximately 42.1% and 40.9% for the three months and nine months ended September 30, 2007, respectively.This is compared to an effective income tax rate of approximately 43.3% and 43.5% for the three months and nine months ended September 30, 2006, respectively.The lower effective tax rate in 2007 is mainly attributable to increased profitability in 2007. Liquidity and Capital Resources At September 30, 2007, the Company had cash of $3,000.Management believes that the current borrowing availability on the Company’s credit facility, which was $7,587,000 on September 30, 2007, will be sufficient to fund the Company’s working capital requirements for at least the next twelve months.At September 30, 2007, the Company’s working capital increased by $1,725,000 from $3,662,000 at December 31, 2006 to $5,387,000 at September 30, 2007, which was primarily due to increased accounts receivable and inventory.For the nine months ended September 30, 2007 net cash provided by operating activities amounted to $ 2,100,000 which was negatively impacted by increases in accounts receivable and inventory, offset bythe increases in accounts payable and accrued expenses. The increase in inventory and accounts receivables and accounts payable are the result of increased sales volume and seasonal fluctuations. In addition, for the nine months ended September 30, 2007 cash flow used in investing activities was $3,806,000, which was comprised of $3,400,000 related to the purchase of substantially all the assets of Right-Way and $406,000 of additions to property, plant and equipment. During the nine months ended September 30, 2007 cash flow used in operating and investing activities was funded from the net proceeds of short term borrowings under the company’s credit facility of $1,675,000. In 2003, the Company’s wholly-owned subsidiary, Five Star Group, Inc., obtained a Loan and Security Agreement (the “Loan Agreement”) with Bank of America Business Capital (formerly Fleet Capital Corporation) (the “Lender”).The Loan Agreement has a five-year term, with a maturity date of June 30, 2008.The Loan Agreement, as amended on August 1, 2005, provides for a $35,000,000 revolving credit facility, which allows Five Star Group, Inc. to borrow based upon a formula of up to 65% of eligible inventory and 85% of eligible accounts receivable, as defined therein.The interest rates under the Loan Agreement, as amended, consist of LIBOR plus a credit spread of 1.5% (6.88 % at September 30, 2007) for borrowings not to exceed $15,000,000 and the prime rate (7.75% at September 30, 2007) for borrowings in excess of the above-mentioned LIBOR-based borrowings.The credit spreads can be reduced in the event that Five Star Group, Inc. achieves and maintains certain performance benchmarks.At September 30, 2007 and December 31, 2006, approximately $19,339,000 and $17,644,000 was outstanding under the Loan Agreement and approximately $7,587,000 and $2,929,000 was available to be borrowed, respectively.Substantially all of the Company’s assets are pledged as collateral for these borrowings.Under the Loan Agreement the Company is subject to covenants requiring minimum net worth, limitations on losses, if any, and minimum or maximum values for certain financial ratios.As of September 30, 2007 the Company was compliance with the all required covenants. 18 In connection with the Loan Agreement, Five Star Group also entered into a derivative transaction with the Lender on June 20, 2003.The derivative transaction is an interest rate swap and has been designated as a cash flow hedge.Effective July 1, 2004 through June 30, 2008, Five Star Group, Inc. will pay a fixed interest rate of 3.38% to the Lender on notional principal of $12,000,000.In return, the Lender will pay to Five Star Group, Inc. a floating rate, namely, LIBOR, on the same notional principal amount.The credit spread under the new Loan Agreement is not included in, and will be paid in addition to this fixed interest rate of 3.38%. The fair value of the interest rate swap amounted to $ 142,000 and $ 320,000 at September 30, 2007 and December 31, 2006, respectively and is included in Other assets in the accompanying balance sheets. On June 17, 2004, Five Star Group has also entered into a derivative interest rate collar transaction during the period from July 1, 2004 through June 30, 2008 on notional principal of $12,000,000.The transaction consists of an interest rate floor of 2.25%, whereby if LIBOR is below 2.25%, the Lender will pay to Five Star Group the difference between LIBOR and 2.25%, on the same notional principal amount.The transaction also consists of an interest rate cap of 5.75%, whereas if LIBOR is above 5.75%, Five Star Group will pay to the Lender the difference between LIBOR and 5.75%, on the same notional principal amount. The Company’s wholly-owned subsidiary, Five Star Group, issued the JL Note, payable to JL, a wholly-owned subsidiary of NPDC following the spin-off of NPDC from GP Strategies Corp. on November 24, 2004. The JL Note bore interest at 8% payable quarterly, and matured on June 30, 2005. On June 30, 2005, the Company and NPDC agreed to extend the JL Note for a one-year term maturing on June 30, 2006 through the issuance by the Company to JL of a new promissory note on substantially the same terms as the original JL Note (the “Extended Note”). In consideration to NPDC for the Extended Note, the Company paid NPDC a fee of one percent of the note’s outstanding balance, or $28,000. In addition, the interest rate on the Extended Note was increased to 9%. On July 28, 2006, the Company and NPDC agreed to extend the Extended Note for a one-year term maturing on June 30, 2007. In consideration to NPDC for the extension of the Extended Note, the Company paid NPDC a fee of one percent of the Extended Note’s outstanding balance, or $28,000, during July 2006. The interest rate on the Extended Note remained at 9%. The balance of the Extended Note was $2,800,000 as of September 30, 2007. On March 2, 2007, the Company and JL amended the Extended Note (i) to extend the maturity date from June 30, 2007 to June 30, 2009, (ii) to add a conversion feature such that the holder of the Extended Note, at its option, may convert the principal of the Extended Note, and any accrued interest, into shares of the Company’s common stock at a fixed conversion price of $0.40 per share, and (iii) to modify the Extended Note to eliminate the Company’s right to prepay the Extended Note prior to maturity.The Company also granted JL certain registration rights with respect to the shares of the Company’s common stock issuable upon exercise of the Extended Note pursuant to a Registration Rights Agreement, dated as of March 2, 2007, between the Company and JL.The fair value of the Extended Note before the amendment approximated its fair value after the amendment; therefore, no gain or loss was recognized as the result of the modification. 19 Application of Critical Accounting Policies Management discussion of critical accounting policies The preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Our estimates, judgments and assumptions are continually evaluated based on available information and experience.Because of the use of estimates inherent in the financial reporting process, actual results could differ from those estimates. Certain of our accounting policies require higher degrees of judgment than others in their application.These include valuation of revenue, accounts receivable, and impairment of long-lived assets which are summarized below. Revenue recognition Revenue on product sales is recognized at the point in time when the product has been shipped, title and risk of loss has been transferred to the customer, and the following conditions are met: persuasive evidence of an arrangement exists, the price is fixed and determinable, and collectibility of the resulting receivable is reasonably assured.Allowances for estimated returns and allowances are recognized when sales are recorded. Valuation of accounts receivable Provisions for allowance for doubtful accounts are made based on historical loss experience adjusted for specific credit risks.Measurement of such losses requires consideration of Five Star’s historical loss experience, judgments about customer credit risk, and the need to adjust for current economic conditions. 20 Impairment of long-lived tangible assets Impairment of long-lived tangible assets with finite lives results in a charge to operations whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of long-lived tangible assets to be held and used is measured by a comparison of the carrying amount of the asset to future undiscounted net cash flows expected to be generated by the asset.If such assets are considered to be impaired, the impairment to be recognized is measured by determining the amount by which the carrying amount of the assets exceeds the fair value of the asset.Assets to be disposed of are reported at the lower of their carrying amount or fair value less cost of sale. Item 3.Quantitative and Qualitative Disclosures About Market Risk We have no material changes to the disclosure on this matter made in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Item 4. Controls and Procedures The Company’s principal executive officer and principal financial officer, with the assistance of other members of the Company’s management, have evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this quarterly report.Based upon such evaluation, the Company’s principal executive officer and principal financial officer, have concluded that the Company’s disclosure controls and procedures are effective as of the end of the period covered by this quarterly report. The Company’s principal executive officer and principal financial officer have also concluded that there was no change in the Company’s internal control over financial reporting (as such term is defined in Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended) that occurred during the quarter ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 21 PART II. OTHER INFORMATION Item 6.Exhibits Exhibit No. Description 10.1 Stock Option Agreement dated as of July 30, 2007 between National Patent Development Corporation and Ira J. Sobotko (incorporated herein by reference to Exhibit 10.1 to the Quarterly Report on Form 10-Q filed by National Patent Development Corporation on November 14, 2007) 10.2 Stock Option Agreement dated as of July 17, 2007 between the Company and Ira J. Sobotko (incorporated herein by reference to Exhibit 10.2 to the Quarterly Report on Form 10-Q filed by National Patent Development Corporation on November 14, 2007) 31.1 * Certification of principal executive officer of the Company, pursuant to Securities Exchange Act Rule 13a-14(a) 31.2 * Certification of principal financial officer of the Company, pursuant to Securities Exchange Act Rule 13a-14(a) 32 * Certifications pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of The Sarbanes-Oxley Act of 2002, signed by the principal executive officer of the Company and the principal financial officer of the Company *Filed herewith 22 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed in its behalf by the undersigned thereunto duly authorized. FIVE STAR PRODUCTS, INC. DATE: November 14, 2007 John C. Belknap Chief Executive Officer, President and Director President DATE: November 14, 2007 Ira J. Sobotko Senior Vice President, Finance 23
